 

Exhibit 10.37

[Letterhead of REGENXBIO Inc.]

This Employment Agreement (this “Agreement”) is entered into as of August 18,
2016, by and between Patrick Christmas (the “Employee”) and REGENXBIO Inc., a
Delaware corporation (the “Company”).

 

1.

Position.

 

(a)

During your employment with the Company pursuant to this Agreement, you will
hold the title of Senior Vice President & General Counsel. As the Senior Vice
President & General Counsel, you shall report directly to Ken Mills, President
and Chief Executive Officer. By signing this Agreement, you agree to perform the
duties and fulfill the responsibilities normally inherent in the position of
Senior Vice President & General Counsel and such other duties and
responsibilities as may from time to time reasonably be assigned to you.  

 

(b)

You agree that, to the best of your ability and experience, you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company.  During the term of your
employment with the Company, you further agree that (i) you will devote
substantially all of your business time and attention to the business of the
Company, (ii) the Company will be entitled to all of the benefits and profits
arising from or incident to all such business services, (iii) you will not
render commercial or professional services of any nature to any person or
organization outside of the Company without the prior written approval of the
Board, and (iv) you will not directly or indirectly engage or participate in any
business that is competitive in any manner with the business of the Company.
Notwithstanding the above, you may continue, on your own time, at your own
expense and so as to not interfere with your duties and responsibilities at the
Company to (i) subject to the prior approval of the Company’s Chief Executive
Officer, serve as a member of an advisory board or board of directors of other
companies that are not competitive in any manner with the Company, (ii) accept
speaking or presentation engagements in exchange for honoraria, and (iii)
participate in civic, educational, charitable or fraternal organizations. This
Agreement does not prevent you from owning no more than one percent (1%) of the
outstanding equity securities of a corporation whose stock is listed on a
national stock exchange and is a competitor or potential competitor of the
Company.

 

2.

Offer Letter. This Agreement shall supersede and replace the offer letter you
entered into with the Company, dated August 18, 2016, other than the Proprietary
Information and Inventions Agreement, which shall continue in full force and
effect.  

 

--------------------------------------------------------------------------------

 

 

3.

Compensation.

 

(a)

Base Salary.  You will be paid a bi-weekly salary at a rate of $12,884.62 which
is equivalent to $335,000.00 on an annualized basis, which will be paid
bi-weekly in accordance with the Company’s standard payroll procedures.   

 

(b)

Incentive Bonus.  You shall be eligible for an annual incentive bonus with a
target amount equal to 35% of your Base Salary (the “Annual Target
Bonus”).  Such bonus (if any) shall be awarded based on criteria established in
advance by the Board or the Compensation Committee of the Board (the
“Compensation Committee”).  Any incentive bonus earned by you for any fiscal
year shall only be paid to you only if you remain employed by the Company
through the payment date for the bonus.  The Company shall determine when to pay
to you any earned incentive bonus, but shall in no event pay such bonus more
than 2½ months following the close of the fiscal year for which it is
earned.    The determinations of the Board or the Compensation Committee with
respect to such bonus shall be final and binding.

 

(c)

Annual Review.  Your compensation will be reviewed by the Board or Compensation
Committee annually.

For purposes of this Agreement, “Cause” shall mean (i) the conviction of, or the
entering a plea of guilty or no contest (or pleading or accepting deferred
adjudication or receiving unadjudicated probation) to or for, any felony or any
crime involving moral turpitude, (ii) the commission of a material breach of any
of the covenants, terms and provisions of this Agreement or the Proprietary
Information and Inventions Agreement you will enter into as a condition of your
employment, (iii) the commission of an act of fraud, embezzlement,
misappropriation, willful misconduct or breach of fiduciary duty against the
Company or other similar conduct materially harmful or potentially materially
harmful to the Company’s best interest, as determined by the Board, in its
reasonable sole discretion, (iv) the failure to perform assigned duties or
responsibilities as the Senior Vice President & General Counsel (other than a
failure resulting from Disability (as defined below)); provided, however, that
you shall be given written notice of, and shall have a ten (10) day period
following such notice to cure a failure or refusal under this subclause (iv)),
or (v) the violation of any federal or state law or regulation applicable to the
Company’s business.

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, without your written consent: (i) a significant reduction in
your duties or responsibilities or your removal from the position contemplated
by this Agreement; (ii) a significant reduction (thirty percent (30%) or more)
in your base salary as in effect immediately prior to such reduction; or (iii) a
significant reduction in the type or level of employee benefits to which you are
entitled that results in a significant reduction to your

2

--------------------------------------------------------------------------------

 

overall benefits package, as determined by the Company’s Board of Directors in
its sole discretion; or (iv) relocation of your principal workplace by more than
35 miles from the primary office where you performed services prior to the
relocation. Good reason will not be deemed to occur unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence and the Company fails to remedy the condition with 30 days after
receiving said notice.

 

4.

Benefits. As an employee of the Company, you will also be eligible to receive
certain employee benefits including paid time off and medical, dental, life, and
long term disability insurance. You will also be eligible to participate in our
401(k) savings plan.  

 

5.

At-Will Employment; Proprietary Information and Inventions
Agreement.  Employment with the Company is for no specific period of time.  Your
employment with the Company is “at will,” meaning that either you or the Company
may terminate your employment at any time and for any reason, with or without
cause.  In addition, you should note that the Company may modify your job title,
salary or benefits at its discretion.  You agree and affirm that your continued
employment with the Company is contingent upon your agreement to comply with the
Proprietary Information and Inventions Agreement, previously executed, a copy of
which is attached hereto as Exhibit A.

 

6.

Indemnification.  The Company shall indemnify you to the fullest extent allowed
by law, in accordance with the terms of the Company’s Certificate of
Incorporation and Bylaws. You shall become a party to the Company’s standard
Indemnification Agreement.

 

7.

Evidence of Employment Eligibility. For purposes of federal immigration law, you
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States.  Such documentation must be
provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated.

 

8.

Company Handbook.  As a Company employee, you will be expected to abide by the
Company's rules of operation and standards of conduct.  Specifically, you will
be required to sign an acknowledgment that you have read and that you understand
such rules and standards, which are set forth in the Company Handbook.

 

9.

Termination of Employment and Severance Benefits.

 

(a)

Preconditions.  Any other provision of this Agreement notwithstanding, the
remaining Subsections of this Section 9 shall not apply unless each of the
following requirements is satisfied:

 

(i)

You have executed a general release of all known and unknown claims that you may
then have against the Company or persons affiliated with the

3

--------------------------------------------------------------------------------

 

 

Company in a form prescribed by the Company, without alterations.  You shall
execute and return the release on or before the date specified by the Company in
the prescribed form.  The release deadline shall in no event be later than sixty
(60) days after your termination of employment (the “Release Deadline”).  If the
60 day period described in the prior sentence spans two calendar years, then the
payments will begin on the first payroll period, following expiration of the
revocation period, in the second calendar year. If you fail to return the
release on or before the Release Deadline, or if you revoke the release, then
you shall not be entitled to the benefits described in this Section 9; and

 

(ii)

You have returned all property of the Company in your possession.

 

(b)

Termination of Employment.  Except for the severance benefits provided below,
the Company’s obligations under this Agreement may be terminated upon the
occurrence of any of the following events:

 

(i)

The Company’s determination in good faith that it is terminating you for Cause
(“Termination for Cause”);

 

(ii)

The Company’s determination that it is terminating you without Cause, which
determination may be made by the Company at any time at the Company’s sole
discretion, for any or no reason (“Termination Without Cause”);

 

(iii)

Thirty (30) days following delivery by you of a written notice to the Company
stating that you are electing to terminate your employment with the Company
(“Voluntary Termination”);

 

(iv)

Following your death or Disability (as defined below); or

 

(v)

Your determination in good faith that you are electing to terminate your
employment with the Company for Good Reason.

 

(c)

Severance Benefits.  You shall be entitled to receive severance benefits upon
termination of employment only as set forth in this Section 9(c):

 

(i)

Voluntary Termination.  In the event of a Voluntary Termination you shall not be
entitled to receive payment of any severance benefits.  You will receive
payment(s) for all salary and unpaid vacation accrued as of the date of your
Voluntary Termination and your benefits will be continued under the Company’s
then existing benefit plans and policies to the extent permitted under such
plans and policies and in accordance with such plans and policies in effect on
the date of your Voluntary Termination and in accordance with applicable law.

 

(ii)

Involuntary Termination/No Change in Control.  If your employment is terminated
under Section 9(b)(ii) or (v) above (such termination, an

4

--------------------------------------------------------------------------------

 

 

“Involuntary Termination”), you, or your estate or representative, if
applicable, will be entitled to receive payment of severance benefits on the
date of your Involuntary Termination (the “Severance Benefits”).  The Severance
Benefits shall consist of salary continuation for nine (9) months of monthly
Base Salary amounts; provided that if you become employed during this period,
then the Company’s obligation to pay Severance Benefits shall cease upon
commencement of your new employment.  If you elect to continue your health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following the Separation, then the Company shall pay your monthly
premium under COBRA until the earliest of (A) the date that is nine (9) months
following your Involuntary Termination (the “Continuation Period”), (B) the
expiration of your continuation coverage under COBRA and (C) the date when you
are offered substantially equivalent health insurance coverage in connection
with new employment or self-employment.  Notwithstanding anything to the
contrary above, if deemed necessary or advisable by the Company in its sole
discretion to avoid adverse tax consequences to the Company or any employee
thereof, such COBRA premium payments will be treated as taxable compensation
income to you, subject to all applicable withholdings.  

 

(iii)

Involuntary Termination/ Change in Control.  If your employment is terminated in
an Involuntary Termination immediately prior to or in the eighteen months
following a Change in Control, you, or your estate or representative, if
applicable, will be entitled to receive payment of severance benefits on the
date of your Involuntary Termination (the “Change in Control Severance
Benefits”).  The Change in Control Severance Benefits shall consist of salary
continuation for twelve (12) months’ of monthly Base Salary plus a monthly
amount equal to your Annual Target Bonus divided by twelve (12).  If you elect
to continue your health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) following the Separation, then the Company shall
pay your monthly premium under COBRA until the earliest of (A) the date that is
twelve (12) months following your Involuntary Termination (the “Continuation
Period”), (B) the expiration of your continuation coverage under COBRA and (C)
the date when you are offered substantially equivalent health insurance coverage
in connection with new employment or self-employment.  Notwithstanding anything
to the contrary above, if deemed necessary or advisable by the Company in its
sole discretion to avoid adverse tax consequences to the Company or any employee
thereof, such COBRA premium payments will be treated as taxable compensation
income to you, subject to all applicable withholdings.  If immediately prior to
or following a Change in Control (as defined in the Company’s 2015 Equity
Incentive Plan), your employment with the Company (or the Company’s successor)
is terminated in an Involuntary Termination during the remaining vesting period
of the options then outstanding as of the date of closing of the

5

--------------------------------------------------------------------------------

 

 

Change in Control (the “Options”), then one hundred percent (100%) of the
unvested shares subject to the Options shall automatically vest.

 

(iv)

Termination for Cause.  In the event of your Termination for Cause, you will
receive payment(s) for all salary and unpaid vacation accrued as of the date of
your Termination for Cause.  

 

(v)

Termination by Reason of Death or Disability.  In the event that your employment
with the Company terminates as a result of your death or Disability (as defined
below), you or your estate or representative will receive all salary and unpaid
vacation accrued as of the date of your death or Disability, all severance
benefits payable under Section 9(b)(ii) above (only to the extent that you were
entitled to such benefits before your death) and any other benefits payable
under the Company’s then existing benefit plans and policies, to the extent
permitted under such plans and policies and in accordance with such plans and
policies in effect on the date of death or Disability and in accordance with
applicable law.  For purposes of this Agreement, “Disability” shall mean that
you have been unable to perform your duties hereunder as the result of physical
or mental incapacity lasting at least forty-five (45) consecutive calendar days
or ninety (90) calendar days during any consecutive twelve-month period, after
which time such incapacity is determined to be permanent by a physician chosen
by the Company and its insurers and acceptable to you or to your legal
representative (with such agreement on acceptability not to be unreasonably
withheld).

 

10.

Tax Matters.

 

(a)

Withholding.  All forms of compensation referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

 

(b)

Tax Advice.  You are encouraged to obtain your own tax advice regarding your
compensation from the Company.  You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board
related to tax liabilities arising from your compensation.

 

(c)

280G.  Notwithstanding anything contained in this Agreement to the contrary, if
any of the payments or benefits received or to be received by you pursuant to
this Agreement when taken together with payments and benefits provided to you
under any other plans, contracts, or arrangements with the Company (all such
payments and benefits, the “Total Payments”), would be subject to any excise tax
imposed under Code Section 4999 (together with any interest or penalties, the
“Excise Tax”), then such Total Payments will be reduced to the extent necessary
so that no portion thereof will be subject to the Excise Tax; provided, however,
that if you would receive in the aggregate greater

6

--------------------------------------------------------------------------------

 

 

value (as determined under Code Section 280G and the regulations thereunder) on
an after tax basis if the Total Payments were not subject to such reduction,
then no such reduction will be made. To effect the reduction described herein,
if applicable, the Company will first reduce or eliminate the payments and
benefits provided under this Agreement. All calculations required to be made
under this Section will be made by the Company’s independent public accountants,
subject to the right of your representative to review the same.

 

11.

Miscellaneous Provisions.  

 

(a)

Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Maryland, without
giving effect to the principles of conflicts of law.

 

(b)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(c)

Severability.  In the event that any provision hereof becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without such provision.

 

(d)

Acknowledgment.  You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to read, and have carefully read and fully understand, all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.

 

(e)

Arbitration.  Any controversy or claim arising out of this Agreement and any and
all claims relating to the Employee’s Employment with the Company shall be
settled by final and binding arbitration.  The arbitration shall take place in
Washington, D.C., or, at the Employee’s option, the County in which the Employee
primarily worked when the arbitral dispute or claim first arose.  The
arbitration shall be administered by the American Arbitration Association under
its National Rules for the Resolution of Employment Disputes.  Any award or
finding shall be confidential.  The Employee and the Company agree to provide
one another with reasonable access to documents and witnesses in connection with
the resolution of the dispute.  The Employee and the Company shall share the
costs of arbitration equally.  Each party shall be responsible for its own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.  This
Section 11(e) shall not apply to claims for workers’ compensation benefits or
unemployment insurance benefits.  This Section 11(e) also shall not apply to
claims concerning the ownership, validity, infringement, misappropriation,
disclosure, misuse or enforceability of any confidential information, patent
right, copyright, mask work, trademark or any

7

--------------------------------------------------------------------------------

 

 

other trade secret or intellectual property held or sought by either the
Employee or the Company (whether or not arising under the Proprietary
Information and Inventions Agreement between the Employee and the Company).

[The remainder of this page intentionally left blank]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

REGENXBIO INC.

 

EMPLOYEE

 

 

 

 

 

 

 

By:

 

/s/ Kenneth Mills

 

By:

 

/s/ Patrick Christmas

Name:

 

Kenneth Mills

 

Date:

 

09/26/2016

Title:

 

President and CEO

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

10